           Case 3:19-cv-06710-VC Document 10 Filed 05/15/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Master Docket Case No. 3:16-md-02741

                                                   Honorable Vince Chhabria

                                                   ORDER GRANTING MOTION TO
This document relates to:                          DISMISS WITHOUT PREJUDICE

Hilsenrath v. Monsanto, Co.,3:19-cv-06710-         Dkt. No.
VC




     Plaintiff’s Motion to Dismiss Without Prejudice is GRANTED.


     IT IS SO ORDERED.

     Date: May 15, 2020                       _________________________________
                                              Honorable Vince Chhabria
                                              United States District Court
